11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Ryan Chadwick Dodson                          * From the 326th District Court
                                                of Taylor County,
                                                Trial Court No. 28,103-C.

Vs. No. 11-16-00275-CV                        * September 15, 2017

Jalynda Leigh Smith,                          * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below.     Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Ryan Chadwick Dodson.